Cite as 2016 Ark. App. 410

                  ARKANSAS COURT OF APPEALS
                                       DIVISION I
                                       No. E-15-602


                                                Opinion Delivered   September 14, 2016

JACK RABBIT SERVICES, LLC
                      APPELLANT
                                                APPEAL FROM THE ARKANSAS
V.                                              BOARD OF REVIEW
                                                [NO. 2015-BR-4 EC]
DIRECTOR, DEPARTMENT OF
WORKFORCE SERVICES,
EMPLOYER CONTRIBUTIONS UNIT                     AFFIRMED
                  APPELLEE



                          WAYMOND M. BROWN, Judge


       Jack Rabbit Services, LLC (“JRS”), appeals from the Arkansas Board of Review’s

(“Board”) decision finding that it is required to pay unemployment-insurance taxes for the

services performed by Orlando Mosley and similarly situated individuals. On appeal, JRS

argues that the Board’s decision is not supported by substantial evidence. We affirm.

       On December 2, 2014, the Arkansas Department of Workforce Services

(“Department”) issued an unemployment-tax determination letter of liability to JRS,

concluding that Orlando Mosley, a roadside-assistance provider under contract with JRS, and

all other similarly situated individuals, were employees of JRS for purposes of

unemployment-insurance taxes. On December 15, 2014, JRS filed a request for

determination of coverage by the Department director (“Director”), and a hearing was held

on March 12, 2015.
                                  Cite as 2016 Ark. App. 410

       Kenneth Jennings, a 515 Unit Supervisor with the Department’s Wage Investigation

Unit, testified that JRS failed the first two elements of Ark. Code Ann. § 11-10-210(e),1 the

“free from control and direction” element, as well as the “services performed outside the usual

course of business” element. Jennings testified that his decision that JRS’s place of business

included the roadways was premised on his presumption that JRS actually provided dispatch

services. He stated that he was unsure if Mosley owned his own business, but that Mosley

indicated on the questionnaire that he advertised his services.

       David Hain, JRS’s sole managing member, testified that JRS (located in Louisville,

Kentucky) finds laborers and entities and then enters into a contractual agreement. He stated

that JRS is a broker or labor finder and that it does not provide dispatch services. He said that

Mosley did not work a set schedule designated by JRS, and that Mosley and other contractors

were able to work when and how they wanted. According to Hain, Mosley was not required

to work at all, and Mosley was free to accept or decline any service call or job. He testified

that JRS did not supervise Mosley and that the contractors supervised themselves. He stated

that Mosley was not instructed on how to perform his job, and that JRS was not involved

until Mosley billed JRS for the service call. He testified that Mosley was not required to

furnish a time record, and that JRS did not pay based on the amount of time spent on a job,

but on the services the workers bill JRS for the completed service or for “gone on arrivals.”

He stated that JRS pays the independent contractor even if the driver is gone when the

contractor shows up. He testified further that


       1
           (Supp. 2013).

                                               2
                                  Cite as 2016 Ark. App. 410

       [a]n independent contractor of JRS would receive a service call from a dispatch
       company, which JRS does not have any direct affiliation. JRS provides the
       independent contractor’s information to a third-party dispatch company that is not
       affiliated with JRS. The dispatch company then uses the contact information to send
       out service calls. JRS has no control over the dispatch service. JRS does not pay the
       dispatch company. JRS does not control what the dispatchers say to an independent
       contractor.

       Mr. Mosley, to my knowledge, did not wear a badge, but he might have worn a
       reflector vest that stated he was an “independent contractor” or “contracted by.” JRS
       was not representing to the public that Mosley was an employee. If a contractor were
       representing himself or herself as an employee of JRS, I would ask the contractor to
       stop. JRS does not secure the location where the worker provides services.

       According to Hain, Mosley had an investment in the services Mosley provided because

he had to have a mode of transportation, tools and other equipment, and a cell phone. Hain

said that Mosley was not reimbursed for any expenses. Hain also stated that Mosley could

suffer a profit or loss while under contract with JRS. Hain testified that Mosley would not

have been discharged by advertising his own business or for having his own business. He said

that the amount of money a contractor was paid per job was negotiable.

       Hain stated that JRS does not advertise for roadside services, and that it is not in the

business of providing roadside-assistance services. He testified that JRS does not have a

website, and that no member of the public can just call up JRS and receive roadside assistance.

Hain admitted that it was possible for JRS to receive documentation from the third-party

dispatch company to confirm information regarding the validity of a service call and whether

the contractor actually went on a service run. According to Hain, the dispatch log would

reflect occurrences such as originally accepting a service call and then later declining to

provide the service. Hain stated that it was the contractor’s right to refuse a service call. He


                                               3
                                  Cite as 2016 Ark. App. 410

also stated that the contractor did not have to obtain a statement from the person receiving

the services.

       Hain testified that to his knowledge, JRS had never exercised any control over Mosley.

He said that JRS had never provided training to the contractors. He stated that the contract

prohibits texting while driving, which is against the law. Hain testified that contractors were

required to wear identifying material so that “the person stranded on the side of the road is

comfortable when the worker pulls up; it is important that the stranded motorist knows that

the individual showing up is supposed to be there.” He said that JRS has a contract with Jack

Rabbit USA (“JRU”) and that under that contract JRS finds labor and provides information

regarding the labor to JRU. He stated that he did not have an interest or stake in JRU. He

said that his compensation was not based on service calls but on JRS’s overall costs and

expenses. He stated that JRS’s expenses would still get paid if there were no independent

contractors accepting service calls. He testified that he does not know who the person

receiving roadside assistance actually pays, but that JRS pays the contractors regardless of

whether the person needing roadside assistance or his/her insurance company actually paid

for the service. When asked about paragraph seventeen2 of the contract, Hain stated that it

had never been enforced and that it was included to, primarily, avoid types of liability.



       2
        Unless otherwise agreed in writing with Company, Contractor shall not perform
work, services, job or contract for/with any other roadside assistance provider company
during the period that this Contract is in effect or during which time Contractor is accepting
or performing jobs/services/runs for Company under this Contract. In the event Contractor
breaches this term, Contractor shall be liable to Company for liquidated damages in the sum
of $5,000.00.

                                              4
                                   Cite as 2016 Ark. App. 410

       The Board found that JRS failed to satisfy all three exemption requirements found in

Arkansas Code Annotated section 11-10-210(e). Because JRS was unable to satisfy the

requirements, the Board ruled that JRS was liable for unemployment-insurance taxes for the

services performed by Orlando Mosley and similarly situated individuals.

       JRS argues that the Board erred in finding that it failed to meet its burden on the

three-prong test in section 11-10-210(e). To establish the exemption set forth in section 11-

10-210(e), an employer must prove each of the three requirements in subsections (1)–(3).3

If there is sufficient evidence to support the Board’s finding that any one of the three

requirements has not been met, the case must be affirmed.4

       We review the Board’s findings in the light most favorable to the prevailing party and

affirm the Board’s decision if it is supported by substantial evidence.5 Substantial evidence is

such relevant evidence that a reasonable mind might accept as adequate to support a

conclusion.6 Even when there is evidence upon which the Board might have reached a

different decision, the scope of our review is limited to a determination of whether the Board

reasonably could have reached the decision that it did based upon the evidence before it.7




       3
           Barb’s 3-D Demo Serv. v. Dir., 69 Ark. App. 350, 13 S.W.3d 206 (2000).
       4
           Id.
       5
           Rodriguez v. Dir., 2013 Ark. App. 361.
       6
           Id.
       7
           Id.

                                               5
                                    Cite as 2016 Ark. App. 410

The Board determines the credibility of witnesses and the weight to be afforded their

testimony.8

       Arkansas Code Annotated section 11-10-210(e) provides:

       (e) Service performed by an individual for wages shall be deemed to be employment
       subject to this chapter irrespective of whether the common law relationship of master
       and servant exists, unless and until it is shown to the satisfaction of the director that:

       (1) Such individual has been and will continue to be free from control and direction
       in connection with the performance of the service, both under his or her contract for
       the performance of service and in fact;

       (2) The service is performed either outside the usual course of the business for which
       the service is performed or is performed outside all the places of business of the
       enterprise for which the service is performed; and

       (3) The individual is customarily engaged in an independently established trade,
       occupation, profession, or business of the same nature as that involved in the service
       performed.

       JRS argues on appeal that the Board erred in finding that JRS was the employer of the

individual roadside-assistance providers. More specifically, it contends that (1) it did not

control or direct the individual in connection with the performance of the roadside services,

(2) the roadside services were outside the course and outside the place of JRS’s business, and

(3) the individual was customarily engaged in a trade or business.

       In arguing that it lacked control or direction over the contractors that performed the

roadside assistance, JRS contends that the Board utilized an overly broad interpretation and

application of the control test. It cites O’Dell v. Director,9 in which this court reversed the


       8
           Ballard v. Dir., 2012 Ark. App. 371.
       9
           2014 Ark. App. 504, 442 S.W.3d 897.

                                                  6
                                  Cite as 2016 Ark. App. 410

Board’s finding that typists hired by a professional transcriptionist were employees for

unemployment-tax purposes. In reversing O’Dell, this court stated:

       The Board found that O’Dell failed to prove the first prong: namely, that Polston and
       other typists were not free from her control. We disagree with the Board’s broad
       interpretation of the statute. The sole evidence of control before the Board was that
       O’Dell gave instructions to her typists regarding the format, font, and margins, and she
       required them to return the completed work within 24-36 hours. Once the work was
       returned, O’Dell would review it and make any revisions before forwarding the
       product to St. Vincent. If any of the typists failed to adequately complete the work,
       O’Dell retained termination rights and did not pay them. The Board’s broad
       interpretation results in it becoming next to impossible for anyone to be free from
       control. The legislature surely intended for independent contractors to exist in
       Arkansas or the statutory test would not exist. Providing an independent contractor
       with basic guidelines and retaining the right to discontinue using them in the future
       does not equate to control sufficient to create an employer-employee relationship
       under the statute.

       Even had we agreed with the Board’s statutory interpretation, this was also not
       substantial evidence of control under Ark. Code Ann. § 11-10-210(e)(1). While we
       give great deference to the Board’s findings of facts, the facts must equate to substantial
       evidence that reasonable minds might accept as adequate to support a conclusion. We
       simply do not agree there was evidence substantial enough for the Board to find that
       O’Dell had failed to meet the burden of proving that the typists she hired were free
       from her control and direction.10

       In this case, the evidence of control was more substantial than that relied on by the

Board in O’Dell. In finding that JRS failed to satisfy the first statutory exemption, the Board

stated in pertinent part:

       The fact that Jack Rabbit Services requires that contractors must identify themselves
       and their vehicles as Jack Rabbit contractors, that Jack Rabbit appears to be able to
       insist on training contractors, and considering that Jack Rabbit has the right to prohibit
       them from working for any other roadside assistance companies while under contract
       as Jack Rabbit contractors, and that the contract is open ended, tends to show a degree



       10
            O’Dell, 2014 Ark. App. 504, at 3–4, 442 S.W.3d at 899–900.

                                                7
                                    Cite as 2016 Ark. App. 410

       of control sufficient to cause the arrangement between Jack Rabbit Services and
       Orlando Mosley to fail prong one of the three part test.

We hold that substantial evidence supports the Board’s finding that JRS failed to satisfy this

statutory exemption. Our affirmance of the Board’s finding on subsection (e)(1) renders it

unnecessary to discuss the remaining statutory exemptions.11

       Affirmed.

       GLADWIN, C.J., and HOOFMAN, J., agree.

       Cross, Gunter, Witherspoon & Galchus, P.C., by: Carolyn B. Witherspoon and Joseph A.

Ramsey, for appellant.

       Phyllis Edwards, for appellee.




       11
            Barb’s 3-D Demo Serv., supra.

                                                8